DELAWARE GROUP® EQUITY FUNDS V Delaware Dividend Income Fund Delaware Small Cap Core Fund Delaware Small Cap Value Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statement of Additional Information dated March 30, 2015 The following information replaces the last two tables in the section in the Funds’ SAI entitled "Investment Manager and Other Service Providers – Distributor”: During the Funds’ last three fiscal years, the Distributor received, in the aggregate, limited contingent deferred sales charge (“Limited CDSC”) payments from the Funds with respect to Class A shares of the Funds as follows: Fiscal Year Ended Delaware Dividend Income Fund Class A shares Delaware Small Cap Core Fund Class A shares Delaware Small Cap Value Fund Class A shares 11/30/14 11/30/13 11/30/12 $4 During the Funds’ last three fiscal years, the Distributor received, in the aggregate, CDSC payments with respect to Class C shares of the Funds as follows: Fiscal Year Ended Delaware Dividend Income Fund Class C shares Delaware Small Cap Core Fund Class C shares Delaware Small Cap Value Fund Class C shares 11/30/14 11/30/13 11/30/12 Please keep this supplement for future reference. This Supplement is dated February 1, 2016.
